Exhibit 10.39

June 3, 2018

John Moriarty

Portola Pharmaceuticals, Inc.

270 East Grand Avenue

South San Francisco, CA 94080

Dear John:

As you know, Portola Pharmaceuticals, Inc. (the "Company") is initiating a
search for a new Chief Executive Officer. In order to provide you with enhanced
security during this period of time, the Company is offering you the following
benefits.

If, during the one (1) year period following the Company's hiring of a new CEO
(as measured from the first day of employment for the new CEO), your employment
is terminated without Cause (as defined in your Executive Severance Benefits
Agreement (the "Severance Agreement")), or you resign for Good Reason (as
defined in the Severance Agreement), then in addition to the severance benefits
set forth in your Severance Agreement, the Company will (subject to the terms
and conditions set forth in the Severance Agreement) accelerate the vesting of
your equity awards such that you will be deemed vested in such shares that would
have vested had you remained employed for one (1) additional year following your
last day of employment with the Company.

Additionally, if during the one (1) year period following the Company's hiring
of a new CEO (as measured from the first day of employment for the new CEO), you
decide to resign your employment for any reason, then the Company will forgive
any sign on bonus repayment that you may owe to the Company under the terms of
your offer letter from the Company dated January 18, 2018 (the "Offer Letter").

We also realize that the commencement of a search for a new CEO may call into
question your plans to relocate to the Bay Area. With that in mind we want to
confirm that you will remain eligible for the relocation benefits set forth in
your Offer Letter. In the alternative, you may decide to have your family remain
resident on the East Coast. In that case, the Company will continue to pay for
your corporate apartment in the Bay Area, and will also pay your
travel/commuting expenses between Connecticut and the Bay Area. To the extent
such expenses are subject to taxation, the Company will provide a tax gross up.

--------------------------------------------------------------------------------

Except as set forth herein, the terms and conditions of your employment, as set
forth in your Offer Letter and Severance Agreement, shall remain unchanged. The
terms set forth herein shall constitute the complete agreement of the parties
with respect to such terms, and shall supersede and replace any and all prior
agreements or representations made to you concerning the subject matters herein,
whether written or oral. This letter agreement cannot be modified, amended or
extended except in a writing signed by you and a duly authorized member of the
Company's Board of Directors.

Sincerely,

 

Hollings Renton, on behalf of the Board of Directors

 

Understood and Agreed to:

 

 

 

 

 

/s/ John Moriarty

 

June 11,2018

John Moriarty

 

Date

 